

113 HR 3908 IH: Byrne/JAG Program Accountability Act
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3908IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Cohen introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title I of the Omnibus Crime Control and Safe Streets Act of 1968 to provide for improvements under the Edward Byrne Memorial Justice Assistance Grant Program to reduce racial and ethnic disparities in the criminal justice system.1.Short titleThis Act may be cited as the Byrne/JAG Program Accountability Act.2.Improvements under the Edward Byrne Memorial Justice Assistance Grant Program to reduce racial and ethnic disparities in the criminal justice systemSection 501 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751) is amended by adding at the end the following new subsection:(h)Racial disparities practicesFor years beginning after the date of the enactment of the Byrne/JAG Program Accountability Act, States and units of local government receiving funds under this subpart shall implement policy, practice, and system improvement strategies at the State, local, and tribal levels, as applicable, to identify and reduce racial and ethnic disparities among individuals who come into contact with or are under the supervision of the criminal justice system, without establishing or requiring numerical standards or quotas, through each of the following methods:(1)Establishing coordinating bodies, composed of criminal justice stakeholders at the State, local, or tribal levels, as applicable, to oversee and monitor efforts by such States, unit of local government, or Indian tribe to reduce racial and ethnic disparities.(2)Identifying and analyzing key decision points in the criminal justice system of the State, unit of local government, or Indian tribe, as applicable, to determine which points create racial and ethnic disparities among those who come into contact with the justice system.(3)Developing and implementing data collection and analysis systems to identify where racial and ethnic disparities exist in the criminal justice system and to track and analyze such disparities.(4)Developing and implementing a work plan that includes measurable objectives for policy practice or other system changes, based on the needs identified in the data collection and analysis under paragraphs (2) and (3).(5)Publicly reporting, on an annual basis, the efforts made in accordance with paragraphs (2), (3), and (4) during the previous year..